The defendant, age thirty-nine, pleaded guilty to violation of the Uniform State Narcotic Drug Act and was sentenced to a term of not less than two nor more than five years in state prison. The maximum penalty for this offense is imprisonment for not more than five years. General Statutes § 19-265a.
On July 12, 1962, the defendant was observed purchasing cheracol, an exempt narcotic. Upon interrogation, *Page 308 
defendant admitted using fictitious names on several occasions to obtain narcotics. He also admitted being addicted to narcotics for a period of three years.
Counsel for the defendant pleaded that the defendant be sent to a hospital for a proper workup to see if there may be other problems than that of addiction to drugs. It appears from the presentence report that the defendant, besides being addicted to drugs, is an alcoholic. It is noteworthy that the defendant continued to make purchases of this medicine even after his arrest on the present charge. The defendant's history reveals that his use of narcotics dates back at least two years. He has sought help at veterans' hospitals on at least a dozen different occasions, over the years, for alcoholism; but he has never stayed long enough to let the medical authorities help him. The claim that he may have a better chance to help himself by a reduction in his minimum sentence or confinement in a hospital cannot be substantiated by his previous behavior.
   The sentence is proper and should stand.
HEALEY, BOGDANSKI and LOISELLE, JS., participated in this decision.